,




                     HE      ,~ITBRNEY                 GENERAL.
                                    OF~XAS
                                 AUSTIN.   TEXAS      78711


                                   February   28,    1972


    Honorable Wilson E. Speir                          Opinion No. M- 1091
    Director
    Texas Department of Public Safety                  Re: Whether a “Port-A-Lift”
    5805 North Lamar Blvd.                                 combined with its supporting
    Box 4087                                               vehicle being towed consti-
    Austin, Texas 78773                                    tute one or two vehicles within
                                                           contemplation of Art. 827a,
    Dear Sir:                                              Sec. 3(c), Vernon’s Penal Code?

        Your request for an opinion regarding the above-referenced   subject is
    controlled by the following quoted provisions of Article 827a, Vernon’s Penal
    Code:

           “Art. 827a.    Definitions

           “Section 1. The following words and phrases, when used
           in this Act, shall, for the purposeof’this Act, have the
           meanings respectively    ascribed to them in this section, as
           follows:

           ” ‘Vehicle. ’ Every mechanical device, in, upon or by
           which any person or property is or may be transported or
           drawn upon a public highway, including motor vehicles,
           commercial     motor vehicles,    truck-tractors,trrailers, and
           semi-trailers,   severally,    as hereinafter defined, but
           excepting devices moved by human power or used exclusively
           upon stationary rails or tracks.

            ” ‘Motor Vehicle.     ’ Every vehicle,     as herein defined,   which
            is self-propelled.
                                           * * *

            ” ‘Trailer. ’ Every vehicle without motive power designed
            or used for carrying property or passengers wholly on its
            own structure and to be drawn by a motor vehicle.

                                           -5326-
Honorable Wilson E. Speir,   page 2 (M- 1091)



       ” ‘Semi-trailer.  ’ Every vehicle of the trailer type so
       designed or used in conjunction with a motor vehicle that
       some part of its own weight and that of its own load rests
       upon or is carried by another motor vehicle.

                                  * * *

       “Section 3.

                                  ***


       “(c) No motor vehicle shall exceed a length of forty (40)
       feet.  It shall be lawful for any combination of vehicles to
       be coupled together including, but not limited to, a truck
       and semi-trailer,    truck and trailer,    truck-tractor  and
       semi-trailer   and trailer,  truck-tractor    and two trailers,
       provided such combination of vehicles shall not exceed a
       length of sixty-five (65) feet, unless such vehicle or com-
       bination of vehicles is operated exclusively within the
       limits of an incorporated city or town; and unless, in the
       case of any combination of such vehicles,        same be
       operated by municipal corporations in adjoining suburbs
       wherein said municipal corporation has heretofore been
       using such or like equipment in connection with an estab-
       lished service to such suburbs of the municipality; pro-
       vided, however, that no passenger car (defined as any
       motor vehicle designed for carrying ten (10) passengers
       or less and used for the transportation of persons) can be
       coupled with more than one other vehicle at any one time;
       provided, however, that the provisions of this Subsection
       shall not apply to any disabled vehicle being towed by
       another vehicle to the nearest intake place for repairs; . . .
       [Emphasis added. ]

    You advise that a “Port-A-Lift”,  is a dolly used to tow vehicles whereby
the front wheels of the towed vehicle rest upon and are supported by the
“Port-A-Lift”.   The rear wheels of the towed vehicle remain in contact
with the surface of the road. You further advise that the vehicle so situated
upon the “Port-A-Lift” is secured to or “coupled with” the “Port-A-Lift”
preparatory to being towed rather than being directly secured to or “coupled
with” the towing vehicle.

                                   -5327-
    ,




I




        Honorable Wilson E. Speir,     page 3 (M-1091)



             The dolly or “Port-A-Lift”,   according to your description,    is either a
        “trailer” or “semi-trailer”   within the quoted definitions thereof, depending,
        of course, on the functional design.      However, this distinction is immaterial
        for our purposes inasmuch as both “trailer” and “semi-trailer”        are
        specifically  defined in Article 827a, Section 1, as “Vehicle”,     and in addition,
        the definition of “Vehicle” is sufficiently broad to encompass “Port-A-Lift”.
        Therefore,    you are advised that a “Port-A-Lift” or dolly as described is a
        “Vehicle” within the terms of Article 827a, Sections 1 and 3(c).

            You further ask whether the “Port-A-Lift” with a vehicle so mounted
        thereon would constitute more than one vehicle being towed by a passenger
        car in violation of the express proviso in Article 827a, Section 3(c).
        The operative words ofthe proviso are “coupled with’: The clear implication
        is that a passenger car may be “coupled with” only one other vehicle.
        “Coupled with”, we conclude, describes the usual method of attachment to a
        passenger car by means of a trailer ball and hitch or some suitable and
        permissible    attachment,   as well as the manner or mechanism by which the
        towed vehicle is attached to the “Port-A-Lift”.     It follows that a vehicle
        “coupled with” a “Port-A-Lift” which in turn is “coupled with’ the towing
        passenger vehicle results in the passenger car being “coupled with” more
        than one vehicle at any one time.      The point is clear when it is noted that
        the proviso is an exception to what is otherwise lawful pursuant to Section 3(c),
        that is, “. . . It shall be lawful for any combination of vehicles to be coupled
        together including, but not limited to, a . . . truck-tractor   and two trailers, ~. , ”

             Accordingly, you are hereby advised that the combination of “Port-A-
        Lift” and vehicle coupled thereto collectively being towed by a passenger
        car is more than one vehicle for purposes of the proviso contained in
        Article 827a, Section 3(c), prohibiting a passenger car from being coupled
        with more than one other vehicle at any one time.


                                        SUMMARY

                    The combination of ‘Port-A-Lift”  and vehicle coupled
                thereto collectively being towed by a passenger car is
                more than one vehicle for purposes of the proviso contained




                                              -5328-
                                                                        ,


                                                                            \



Honorable Wilson E. Speir,     page 4 (M-1091)



        in Article 827a, Section 3(c), Vernon’s Penal Code,
        prohibiting a passenger car from being coupled with
        more than one other vehicle at any one time.

                                      Ve&truly      yours,




                                              ney General    of Texas

Prepared    by Rex H. White,   Jr.
Assistant   Attorney General

APPROVED.
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Dunk Sullivan
Sam Jones
Jack Traylor
Herschel Moore

SAMUEL D, MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                     -5329-